McCulloch, C. J. (dissenting). The reply filed by appellant and the amendment thereto were unauthorized, but the facts therein stated constituted solemn admissions in the record which it was proper for the court to consider in determining whether or not there was an issue of fact to be submitted to the jury. 1 Ruling Case Law, p. 496; 1 Encyclopedia of Evidence, p. 422. This rule is stated as follows in the Encyclopedia of Evidence : “A party may admit a fact by a mistake made in filing the wrong pleáding. * '*"'*■ And it may be stated generally that where such a pleading only, is filed, as will put in issue a part of the matters alleged, all other facts well pleaded are admitted.” The reply, as' supplemented by what was termed in •the pleadings as the first amendment; contained no denial of the execution of the release. The matter pleaded •reached only to the effect of the release and constitutód a statement aliunde of what the parties intended by the execution of the release. Instea'd of striking the amendment from the files as an inappropriate and unauthorized plea, as the court might have doné, it met' 'the argument of both parties' and considered the plea on its merits as an appropriate one, and sustained a demurrer' to it for the reason that it did not state grounds for avoiding the effect of the release. The trial court had the view that the release was contractual" in its nature and was "unambiguous in' its terms, and could not be varied by" parol testimony. It seems to me that the court’s view of the mattér was the correct oné." Williams v. Chicago, R. I. & P. Ry Co., 109 Ark. 82. I do not think that "the majority of the judges of this court are correct in their decision that "the release was limited in "its effect to “claims or charges to the date of its execution.” It-constituted an agreement to release claims on all charges, which embraced, of course, damages resulting from the acts involved in the charge then made. The words “drop all charges” refer to the cause of action, and not to the time when the damages accrue, and, therefore,- it is not open to the interpretation, I think, that it related only to damages which had accrued at the time of execution. Now, the second amendment tendered an issue which was wholly at variance with that presented in the original reply. The reply as first amended admitted the execution of the release and stated the intention of the parties in executing it, but the last amendment constituted only a plea of fraud in the execution of the release, which was entirely different from the defense originally set up. It became then a matter of discretion for the court to decide whether or not appellant should be allowed to file a reply which contained statements inconsistent with the former plea. The record shows that the parties had thoroughly threshed out the first reply before the court, and after the court reached a conclusion that the release, the execution of which was admitted in the reply, constituted a complete defense and could not be varied by parol, then appellant came in with its last reply, and the court refused to allow it to be filed. I think there was no abuse of the court’s discretion in refusing to permit appellant to change her position at that time, and having admitted in the execution of the release in the first reply appellant ought to have been held bound by it. The trial judge was endeavoring to narrow the issues in the case, and when it was found that by a test of the pleadings according to his conception of the law there was no issue for the jury to try, he properly refused to submit the question and rendered judgment on the record as presented. I think he was correct in his position, and I dissent from the conclusion reached by the majority of the judges here. ]